DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to the amendment  filed on 05/23/2022.  Claims 1, 3, 5-7, 9 and 11-22, of which claims 1, 7, 13 and 17 are independent, were pending in this application and are considered below.

	Reliance on the US Pre-Grant Publication (PG PUB) of this application, which is not part of the image file wrapper of the patent application, in the prosecution is improper. All references in the reply to the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s).

 	Applicant canceling claims 2, 4, 8 and 10 and adding claims 21-22 is acknowledged. 

	Rejection of claims 2, 4, 8 and 10 is rendered moot in view of their cancellation by the applicant’s amendment.
	Drawings objections is withdrawn in view of the amendment. 	

	Claim rejections under 35 USC § 112 are withdrawn in view of the amendment.

Response to Arguments
 	Applicant’s arguments filed 5/23/2022 (see Remarks, pages 7-12) with respect to claims 1, 3, 5-7, 9 and 11-22 have been fully considered and are persuasive.  The rejection of claims has been withdrawn.

 	Applicant has removed claims 2, 4, 8 and 10  in the present claim amendment, rendering its/their rejection moot.

Examiner's Amendment
 	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this examiner's amendment was given in a telephone interview with Zachary Zhou, Attorney for Applicants, Reg. No. 79,187 on August 11, 2022.

	The application is amended as follows:
Claims 5 and 11 amended as follow:

Claim 5 (Currently amended): The method of Claim 1[[4]], wherein the fault condition includes a failure of a responder of the external system to respond to one of the alert signal and a test signal.

Claim 11 (Currently amended): The implanted medical device of Claim 11[[10]], wherein the fault condition includes a failure of a responder of the external system to respond to one of the alert signal and a test signal.

Allowable Subject Matter
 	Claims 1, 3, 5-7, 9 and 11-22 are allowed.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	The following is a statement of reasons for the indication of allowable subject matter: 

The patentability of the claims and the reason for allowance, as stated in the office action dated 08/04/2022, is maintained.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Chieh Fan, SPE can be reached on (571) 272-3042.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631